Citation Nr: 0707836	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-04 493	)	DATE
	)
	)

On appeal from the	
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to a rating in excess of 40 percent for 
osteoarthritis of the thoracolumbar spine with wedging at T-
12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The November 2001 RO decision denied 
a rating in excess of 20 percent for residuals of a 
compression fracture of the dorsal spine.  In December 2003, 
the Board remanded the veteran's claim for further 
evidentiary development.  In an April 2005 RO decision, 
service connection for osteoarthritis of the lumbar spine was 
granted.  The RO combined the service-connected disability of 
the lumbosacral and dorsal spine into one - "osteoarthritis 
of the thoracolumbar spine with wedging at T-12" and assigned 
an increased rating to 40 percent as of September 26, 2003. 

In a decision dated in November 2005, the Board granted the 
veteran an increased rating of 40 percent for osteoarthritis 
of the thoracolumbar spine with wedging at T-12 prior to 
September 26, 2003.  The decision denied the veteran's claim 
for a rating in excess of 40 percent for osteoarthritis of 
the thoracolumbar spine with wedging at T-12.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2006, the 
Court issued an order which granted a September 2006 joint 
motion of the parties for partial remand of the Board's 
November 2005 decision.  A copy of the motion and the Court's 
Order have been incorporated into the claims folder.  Since 
the veteran has been granted a 40 percent rating for his back 
disability for the entire time period under consideration, 
the veteran's claim is now as stated on the title page of 
this decision.  

The November 2001 rating decision on appeal also denied a 
claim for service connection for peripheral neuropathy.  In 
April 2005, the RO granted service connection for peripheral 
neuropathy of the lower extremities and provided separate 10 
percent ratings for the left and right lower extremity.  This 
decision constitutes a full grant of benefits on appeal; as 
such, this matter will not be addressed in the following 
decision.


FINDINGS OF FACT

1.  The veteran has severe limitation of motion of the lumbar 
spine, but does not have ankylosis of the lumbar spine. 

2.  The symptoms of the veteran's dorsal and lumber spines 
are separate and distinct, and the veteran has moderate 
limitation of motion of the dorsal spine with a demonstrable 
deformity of one of the dorsal vertebral bodies. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
osteoarthritis of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic 
Codes 5235-5243 (2006).

2.  The criteria for a separate 20 percent rating for 
residuals of a compression fracture of the dorsal spine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5288, 5291 (2003); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   While the veteran has 
not been provided notice of the type of evidence necessary to 
establish effective dates with respect to his claim, the 
veteran will not be prejudiced pertaining to the claim for an 
increased rating for the lumbar spine, as this claim is being 
denied.  Thus, the assignment of an effective date is 
rendered moot.  With respect the claim for an increased 
rating for the thoracic/dorsal spine, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the effective date elements when 
effectuating the award.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The record reflects that by letter dated in April 2004 the RO 
informed the veteran of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's VA and private medical records were obtained 
and he was afforded multiple VA examinations.  The veteran 
has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate this claim.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim. VA has fulfilled its duty to assist with regard to the 
veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Factual Background

The service medical records reveal that the veteran 
experienced a compression fracture of the T-12 vertebral body 
in a July 1967 helicopter crash.

VA outpatient treatment records, dated from 2000 to 2004, 
show that the veteran presented with complaints of low back 
pain with radiation.  Peripheral neuropathy was among the 
diagnoses.

A January 2001 VA spine examination report shows that the 
veteran complained that his pain was constant, getting worse, 
and was localized primarily across the low back.  He said he 
was seen for regular neurological treatment and was on 
Gabapentin, which helped alleviate the tingling and burning 
sensation which affected both legs.  He said he had 
difficulty getting around and carrying things.  He said he 
found it difficult to stand for 1 1/2 hours without sitting 
down primarily due to back pain.  On objective examination, 
it was observed that he seemed to struggle to get up from a 
seated position and pushed himself up with his hands.  He was 
barely able to walk on his heels and toes.  He had no 
tenderness over the spine including the dorsal lumbar spine.  
Range of motion testing revealed, flexion was to 20 degrees, 
and right and left lateral bending was to 5 degrees.  He was 
not able to extend his knees against gravity, indicating some 
profound neurological weakness which was probably some type 
of peripheral neuropathy or an internal cord neurological 
problem rather than residuals of a compression fracture of 
the thoracic spine.  It was recommended that the veteran 
return for a neurology examination for further analysis of 
his severe peripheral neuropathy problems.  The diagnoses 
were compression fracture of the T-11 vertebra and chronic 
neurological pathology of unknown etiology.

A July 2001 VA examination report shows that the veteran 
complained of low back pain with radiation into the legs and 
arms.  He said that he had flare-ups.  He said that standing 
on hard surfaces or sitting precipitated an exacerbation of 
symptoms.  The diagnoses included mild to moderate 
neuropathy.

A December 2001 statement from B.G.P., M.D., reflects 
clinical impressions including peripheral neuropathy with 
reported Agent Orange exposure, pain in the extremities which 
was primarily neuropathic, and degenerative joint disease of 
the lumbosacral spine, which was mild, and not the primary 
cause of his pain and weakness.

An October 2003 VA neurological medical record shows that the 
veteran had constant throbbing low back pain, which varied in 
intensity from a baseline of 4 to 5 out of 10 to pain so bad 
that he could not stand up.  It was noted that the pain was 
made worse by standing or sitting for extended periods of 
time and somewhat alleviated by laying flat.  He was treated 
over the years with various medications, some of which 
provided relief.

In January 2005, the veteran was examined for VA compensation 
purposes.  He complained of constant pain, which was of a 
burning nature, with radiation into the lower extremities.  
He said his pain was a 5 to 6 on a scale of 10.  He said that 
if he had to stand on a hard floor for an extended period, he 
had tightening of the spine.  He said he did not use a cane 
or a back brace.  He said he was not unsteady and could walk 
from 1 block to about 1/4 of a mile before his back and/or 
legs would make him want to sit down.  On objective 
examination, it was noted he used the arms of the chair in 
order to position himself into an upright stance.  His gait 
was symmetric but each step was characterized by a jerking 
movement as if he was afraid he was going to fall although he 
denied such a fear.  On examination of the low back, he had 
flat lordosis, with no apparent curvature of the spine; he 
did have some prominence of the mid to low thoracic spine on 
the right side, which appeared to disappear when he bent 
forward.  Range of motion testing revealed that forward 
flexion was to 30 degrees with most of the motion coming 
through the hips; and extension was to 10 degrees with most 
motion coming through the hips.  It was noted that the 
veteran's ranges of motions were all repeated several times 
without change and without an increase in local pain.  The 
assessment was osteoarthritis of the lumbar spine.  It was 
noted that a CT scan revealed only minor osteoarthritic 
changes, with no evidence of compression of the neurological 
elements.  X-rays were reflective of only a very mild 
anterior wedge compression of the T-12 vertebral body; the 
rest of the thoracic spine, including the posterior elements 
at T-12, were within normal limits.

A January 2005 VA neurological examination report shows that 
the veteran complained of continuous, severe back pain with 
radiation into the legs.  He described the pain as a 7 or 8 
out of 10.  On examination, it was noted that the veteran had 
difficulty participating in the examination.  It was 
concluded that the examination was suboptimal due to the 
veteran's lack of cooperation.  The diagnosis was chronic low 
back pain with radiation into the lower extremities.  The 
examiner did acknowledge that the veteran had a convincing 
clinical history of substantial back trauma and chronic low 
back pain.

Laws and Regulations

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
April 2005 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5003, arthritis is rated on the basis 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved; when the limitation of 
motion of the joint or joints involved is noncompensable 
under the rating schedule, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added, under Diagnostic 
Code 5003.

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra are rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  A 60 percent rating is assigned in 
cases without cord involvement, with abnormal mobility 
requiring a neck brace (jury mast).  A 100 percent rating is 
warranted when there is cord involvement; the individual is 
bedridden; or requiring long leg braces.  Note: Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.

Under Diagnostic Code 5288, a 20 percent disability rating is 
assigned for favorable ankylosis of the thoracic (dorsal) 
spine, and a 30 percent disability rating  is assigned for 
unfavorable ankylosis.  

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine is assigned a 10 percent rating if moderate or 
severe.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.
 
Under Diagnostic Code 5295, a 20 percent rating is assigned 
when there is a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position. A maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also Diagnostic 
Code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent rating when 
there are incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months. With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent evaluation is in order.  Finally, a 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Analysis:

From the outset, the Board points out that the veteran is 
service-connected for peripheral neuropathy of the lower 
extremities; related symptomatology will not be discussed as 
it is separately rated.  38 C.F.R. § 4.14.

A September 1997 rating action increased the veteran's rating 
for his thoracic spine disability from 10 percent to 20 
percent.  The 20 percent rating was assigned under the old 
Diagnostic Code 5285 and 5291 for residuals of a fractured 
vertebra and limitation of motion of the dorsal spine, 
respectively.  The veteran's current claim for an increased 
rating was received on November 29, 2000.  As explained in 
the introduction above, since the receipt of this claim, the 
veteran has been granted an increased rating of 40 percent 
for his lumbar spine disability, effective from August 29, 
2000.  This 40 percent rating was based on the 
recharacterization of the veteran's back disability to 
encompass both the dorsal and lumbar spine, based on severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  The veteran continues to seek a higher rating for 
his back disability.

The Board notes that the veteran's 40 percent rating is the 
maximum rating available under Diagnostic Code 5292.  The 
Board has considered whether the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 may provide a basis for a rating in 
excess of 40 percent for limitation of motion.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
As the veteran is receiving the maximum schedular evaluation, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
do not provide a basis for a higher evaluation.  See 
Johnston, 10 Vet. App. at 85.

A rating in excess of 40 percent rating under the old 
Diagnostic Code 5295 is not warranted simply because 40 
percent is the maximum allowable rating for lumbosacral 
strain.

The Board notes that even considering pain on motion, the 
veteran has mobility of the spine such that his thoracolumbar 
back disability can not be considered as equivalent to 
ankylosis of the spine.  See DeLuca, supra.  Accordingly, the 
veteran has not been shown to have ankylosis of the spine 
which prohibits a higher rating under the old Diagnostic Code 
5286.  

The medical evidence further fails to demonstrate any 
objective findings of intervertebral disc syndrome.  Thus, in 
the absence of such medical evidence the Board concludes that 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5243 (Prior to and subsequent to September 23, 2002) which 
contemplates intervertebral disc syndrome, is not warranted.  
The Board fully acknowledges that the veteran has 
considerable neurological impairment to include radiation of 
pain into the lower extremities; such symptomatology has been 
routinely attributed to his service-connected peripheral 
neuropathy, which is separately rated, not to his 
osteoarthritis of the thoracolumbar spine.

The veteran's representative appears to assert that the 
criteria in effect for rating disabilities of the spine prior 
to September 26, 2003 is more favorable to the veteran than 
the current rating criteria.  The representative maintains 
that under the old criteria, the veteran is entitled to a 
separate compensable rating for limitation of motion of the 
thoracic spine, as well as the addition of 10 percent for 
demonstrable deformity of a vertebral body.

The Board finds that the veteran is entitled to a separate 
compensable rating for limitation of the thoracic spine under 
the former diagnostic criteria.  The veteran's dorsal and 
lumbar spines have separate symptoms that are not 
overlapping.  As such, separate ratings would not 
overcompensate the veteran for his overall impairment, and 
would not result in pyramiding.  See 38 C.F.R. § 4.14.

Reviewing the VA examination reports of January 2001 and 
January 2005, and finding all doubt in favor of the veteran, 
the Board finds that the veteran has at least moderate 
limitation of motion of the dorsal spine.  Accordingly, the 
veteran is entitled to a separate 10 percent rating for 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  The Board notes that a 10 percent 
rating is the maximum rating available under Diagnostic Code 
5291 for limitation of motion of the dorsal spine.  As the 
veteran is receiving the maximum schedular evaluation, the 
provisions of 38 C.F.R. § 4.40 and § 4.45 do not provide a 
basis for a higher evaluation.  See Johnston, 10 Vet. App. at 
85.

However, the medical evidence clearly shows that the veteran 
has a demonstrable deformity of one of the thoracic 
vertebrae.  As noted above, under Diagnostic Code 5285, 
residuals of a fracture of the vertebra are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Accordingly, the veteran is entitled to an additional 
10 percent under Diagnostic Code 5285 for demonstrable 
deformity of T-12.  Accordingly, a separate 20 percent rating 
is for assignment for the veteran's thoracic spine 
disability.  

The Board notes that there is no medical evidence showing 
that the veteran has abnormal mobility of the thoracic spine 
or that it is necessary that he wear a jury mast.  Moreover, 
the veteran is not completely bedridden due to his thoracic 
spine disorder.  Therefore, the veteran is not entitled to a 
disability rating higher than 20 percent under Diagnostic 
Codes 5285 and 5291.

Diagnostic Code 5288 provides a 20 percent disability rating 
for favorable ankylosis of the thoracic spine, and a 30 
percent disability rating for unfavorable ankylosis.  The 
medical evidence clearly does not indicate that the veteran's 
thoracic spine is immobile or ankylosed.  Therefore, the 
veteran is not entitled to a separate rating in excess of 20 
percent under Diagnostic Code 5288.

Under the former criteria, the veteran has been assigned a 
separate 40 percent rating for his lumbar spine disability 
and a separate 20 percent rating for his dorsal spine 
disability.  This provides the veteran with a combined rating 
of 50 percent based on his lumbar and dorsal spine 
disabilities.  See 38 C.F.R. § 4.25 (2006)

The Board has also considered whether the veteran is entitled 
to a higher rating under the current criteria for the rating 
of spinal disabilities.  The Board notes that under the 
current criteria, disabilities of the dorsal and lumbar spine 
are rated as a single disability.  A rating in excess of 50 
percent under the new criteria requires unfavorable ankylosis 
of the spine.  As noted above, such disability is clearly not 
shown by the medical evidence.

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

Accordingly, the veteran is entitled to a separate 20 percent 
rating, and no higher, for residuals of a compression 
fracture of the dorsal spine.


ORDER

Entitlement to a rating in excess of 40 percent rating for 
osteoarthritis of the lumbar spine is denied.

Entitlement to a 20 percent rating for residuals of a 
compression fracture of the dorsal spine is granted, subject 
to the laws and regulations regarding the award of monetary 
benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


